Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 29 December 2021 regarding the rejections of record under 35 U.S.C. 103 have been fully considered and are ultimately persuasive. Musetti (US 2014/0272508 A1) necessarily teaches spacing between adjacent cells in the battery pack enclosure, which does not meet the amended recitation in Claim 12 requiring that body of the outermost current collector of an outermost electricity supply element of each electricity supply element group is in direct contact with the body of an outermost current collector of an outermost electricity supply element of an adjacent electricity supply element group. Therefore, the rejections in view of Musetti have been withdrawn. The examiner notes that applicant’s argument regarding Slocum (US 2015/0140371 A1) is not persuasive. While applicant argues that the cell stacks (35 and 45) use the electrode leads (30ac, 30cc, 40ac and 40cc) to form the electrical connection and the slot or clamp (26) receives the plurality of leads, since the current collectors are each one continuous electrically conductive component, there is necessarily an electrical connection between two current collectors that are in contact with each other. For example, in figure 1h, the two current collectors that are layered one on top of the other (both current collectors 33a or 33c). The presence of the leads extending away from the cell stack and being received by the slot or clamp does not negate the fact that electrical connection is necessarily passed between the portions of the electrically conductive current collector layers that are in direct physical contact with each other within the cell stack. Therefore, upon further consideration, new grounds of rejection are made in view of Baker (US 3844841 A), Slocum, both of record, Zeng (US 11043703 B1) and Sayre (US 9520580 B2), both newly cited.


Response to Amendment
In view of applicant’s amendments to Claims 12 and 17, the rejections under 35 U.S.C. 112 of the last Office action are withdrawn.

Claim Objections
Claim 21 is objected to because of the following informalities:  The claim depends from a canceled claim.  For purposes of expediting examiner the claim dependency will be construed as dependent from claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 12-14, 16-18, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 3,844,841 A), of record, in view of Slocum (US 2015/0140371 A1), also of record, Zeng (US 11,043,703 B1) and Sayre (US 9,520,580 B2), both newly cited.
Regarding Claim 12, Baker teaches a composite battery cell (see figures 1 and 5 particularly), comprising: a plurality of electricity supply element groups (modular sections 12 included in each casing 14) electrically connected in series, each of the electricity supply element groups including more than two electricity supply elements (single cells 40) electrically connected in parallel (see figure 5 and column 5 lines 13-19 noting the combination of parallel and series connections in this embodiment), and a pack case, housing the electricity supply groups (the collection of casings 14 reading on the claimed pack case).

However, Sayre teaches an electrochemical device (10) including two outer current collectors (14) which between them include an anode (11), cathode (12) and separator (13) and a perimeter seal (15) which acts as a barrier against leakage of the electrolyte and against moisture and oxygen (see column 3 lines 9-29 and figure 1). Sayre further appreciates that a collection of these individual unit cells including the above sealed structure may be electrically connected in parallel (see column 4 lines 51-56), making them analogous to the claimed electricity supply elements that are individually sealed and electrically connected in parallel within an electricity supply element group. 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to seal the space between two current collectors of a unit cell in order to prevent leakage of electrolyte out of the cell and introduction of moisture and oxygen into the cell.
Baker further teaches that the electricity supply elements (single cells 40) each have two current collectors (conductive connector tabs 56 and 58 in conjunction with positive and negative terminal sheets 48 and 50) respectively disposed on two sides thereof, wherein each current collector has a body (positive and negative terminal sheets 48 and 50) and an electrode tab (conductive connector tabs 56 and 58) extending from the body, the body has an inner and outer surface, each electricity supply element further includes two active material layers (positive electrode 42 and negative electrode 44), each disposed between the bodies of the two current collectors and each directly contacting the inner surfaces of the respective current collector body (see figure 7), but the individual electricity supply elements are electrically insulated from each other by outer insulating layers (52 and 54). Therefore, Baker does not teach adjacent current collectors of adjacent electricity supply elements being in direct contact with each other via direct contact of the outer surfaces of the bodies to form electrical 
Slocum also teaches a single electricity supply element group (see for example figures 1h, 2c and 2d) where the individual electricity supply elements (each group of cathode current collector 33c, cathode active material 35c, separator 35s, anode active material 35a and anode current collector 33a reading on a single electricity supply element) are connected in parallel (see [0076] and also note figure 2d which shows all of the anode current collectors 33a joined together and all of the cathode current collectors 33c joined together also showing connection in parallel). Slocum also particularly teaches that adjacent current collectors of adjacent electricity supply elements are in direct contact with each other (see particularly figure 1h which shows adjacent anode current collectors 33a in direct contact with each other and adjacent cathode current collectors 33c being in direct contact with each other). See also the examiner note above in the “Response to Arguments” section above regarding the electrically connected nature of adjacent electrically conductive materials in direct contact with each other. In summary, Slocum teaches an alternative manner of electrically connecting adjacent electricity supply elements in parallel to form an electricity supply element group via direct contact of current collectors of adjacent electricity supply elements. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manner in which the single cells (40) of Baker are electrically connected in parallel forming a modular section (12) by removing the insulator layer (52 or 54) and directly contacting the bodies of adjacent current collectors as in Slocum in order to allow for a resilient structure which can be curved or bent without the need to compress the stack and electrically connect the individual electricity supply elements within the electricity supply element group.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manner in which the modular section (12) of Baker are electrically connected in series by directly contacting the bodies of the outermost current collectors of the outermost electricity supply elements of each electricity supply element group in order to provide an additional pathway for electrical connection between the electricity supply elements in the event that the electrode tabs are damaged and reduce the amount of physical components necessary in the battery cell stack.
Regarding Claim 13, Baker further teaches a liquid electrolyte (46, see column 4 lines 31-37). Additionally, the examiner notes that Sayre, relied upon in the rejection of Claim 12 to teach the claimed sealed electrolyte, also teaches a liquid electrolyte (see column 6 lines 34-51).
Regarding Claim 14, Baker further teaches that each of the electricity supply elements comprises: a separator having two sides (electrolyte layer 46 acting as a separator), wherein the two active material layers have the electrolyte system impregnated therein (this is necessarily present in Baker in order to allow an electrochemical reaction that produces electricity).
As in Claim 12, Baker does not teach sealing the electrolyte system of each electricity supply element.

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to seal the space between two current collectors of a unit cell in order to prevent leakage of electrolyte out of the cell and introduction of moisture and oxygen into the cell.
Regarding Claim 16, Baker further teaches that the electrode tabs with the same polarity of the electricity supply elements of each electricity supply element group are connected to form parallel electrical connection (see figure 8 showing conductive connector tabs 56 or 58 being joined together).
Regarding Claims 17 and 18, Baker further teaches that the electrode tabs of outermost two of the electricity supply elements of the outermost two of the electricity supply element groups are each connected to a conductive lead, wherein the conductive leads extends to be exposed from the pack case (outermost cylindrical terminal pins 26 of figure 5, which protrude from the outermost portions of the casings 14).
Regarding Claim 22, as in Claim 12, Baker does not teach that the body of the outermost current collector of an outermost electricity supply element of each electricity supply element group is in direct contact with the body of an outermost current collector of an outermost electricity supply element of an adjacent electricity supply element group, wherein the electricity supply groups are connected via the current collectors with different polarities to form serial electrical connection. 
However, Zeng also teaches individual electricity supply elements (electrochemical cells C1, C2, C3 and C4, see figure 1) that are stacked such that the current collectors of different polarities of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manner in which the modular section (12) of Baker are electrically connected in series by directly contacting the bodies of the outermost current collectors of the outermost electricity supply elements of each electricity supply element group in order to provide an additional pathway for electrical connection between the electricity supply elements in the event that the electrode tabs are damaged and reduce the amount of physical components necessary in the battery cell stack.
Regarding Claim 24, Baker further teaches that the pack case (collection of casings 14) is a polymer film (see column 2 lines 31-40).
Regarding Claim 25, Baker further teaches that in each electricity supply element group, ones of the electrode tabs (conductive connector tabs 56 or 58) are folded to contact one another (see figures 2 and 8 showing that the tabs are each bent to be joined together reading on the claimed folding).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Slocum, Zeng and Sayre as applied to Claim 17 above, and further in view of Takami (US 2019/0088984 A1), of record. Baker does not teach a printed circuit board (PCB) module connected to the conductive leads and packed within the pack case.
1-5 connected in series). Takami further teaches that the cell groups are cased within one housing container (67, see figure 7) further with a PCB (protective circuit 56, see figure 8) that is connected to the conductive leads (positive electrode side lead 58 and negative electrode side lead 60) of the outermost cell groups.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a printed circuit board (PCB) is a typical feature of a battery module, especially when the battery is used for a vehicle.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Slocum, Zeng and Sayre as applied to Claim 14 above and further in view of Hosaka (US 2004/0091771 A1) and Sato (US 10,283,774 B2), both of record. As in Claim 14, Baker does not teach the claimed sealing layer.
However, Hosaka teaches a unit cell with an end seal (sealing layer 9) used between two current collectors (collectors 2 and 7, see figures 1-3) which includes a first resin (10) made of thermoplastic olefin rubber or general purpose plastic such as polypropylene (PP), polyethylene (PE) or polyurethane (see [0030]) and a second resin (11) surrounded on opposing sides by first resin (10) that is made of polyamide-based resin such as nylon 6 and nylon 66, polytetrafluoroethylene (PTFE), polyvinylidene fluoride, polystyrene, silicone rubber and the like (see again [0030] and figures 1-3 showing the arrangement of first resin 10 and second resin 11). Hosaka teaches that the selection of materials for these layers is based on the melting point, specifically teaching that the first resin (10) has a melting point lower than 180 degrees centigrade, while the second resin has a melting point higher than 180 degrees centigrade.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a three-layer seal structure taught by Hosaka with a silicone layer disposed between two modified silicone layers, with the specific material selection between silicon-based rubbers being based on the melting point of the respective layers in order to seal the space between two current collectors of a unit cell in order to prevent leakage of electrolyte out of the cell and introduction of moisture and oxygen into the cell.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cheng (US 2006/0216577 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723